Filed Pursuant to Rule 424(b)(3) Registration No. 333-100818-19 Supplement to Prospectus Supplement dated October 29, 2003 to Prospectus dated August 20, $117,601,000 (Approximate Original Principal Balance) Mortgage Pass Through Certificates, Series 2003-SEA2 GSAMP Trust 2003-SEA2 Issuer GS Mortgage Securities Corp. Depositor Bank of America, N.A. Wells Fargo Home Mortgage, Inc. Servicers This is a supplement (“Supplement”) to the prospectus supplement dated October 29, 2003 (the “Prospectus Supplement”) to the prospectus dated August 20, 2003 relating to the GSAMP Trust 2003-SEA2 Mortgage Pass Through Certificates, Series 2003-SEA2. Capitalized terms used in this Supplement but not defined in this Supplement shall have the meanings given them in the Prospectus Supplement. · The table on the cover page of the Prospectus Supplement is revised as follows: Class Approximate Initial ClassPrincipal Balance(1) Initial Pass-Through Rate Type Ratings (Moody’s/S&P) M-1 $ 3,918,000 5.12000%(3) Subordinate A2(5)/A (5)Original ratings; the ratings of the Class M-1 Certificates have been upgraded by Moody’s Investors Services, Inc. as described in “Ratings - The Ratings on the Class M-1 Certificates Have Been Upgraded” below. (continued on following pages) THE CLASS A-1 CERTIFICATES ARE NOT OFFERED UNDER THIS SUPPLEMENT. Goldman, Sachs & Co. The date of this supplement is April 4, 2008 · The table on page S-8 of the Prospectus Supplement is revised as follows: Class Moody’s S&P M-1 A2(1) A (1)Original ratings; the ratings of the Class M-1 Certificates have been upgraded by Moody’s Investors Services, Inc. as described in “Ratings - The Ratings on the Class M-1 Certificates Have Been Upgraded” below. · The Risk Factor entitled “Geographic Concentration of the Mortgage Loans in Particular Jurisdictions May Result in Greater Losses If Those Jurisdictions Experience Economic Downturns” on page S-9 of the Prospectus Supplement is amended by adding the following at the end of the Risk Factor: Further, the concentration of the mortgage loans in one or more states will have a disproportionate effect on certificateholders if the regulatory authorities in any those states take actions against the responsible party that impairs the issuer’s ability to realize on those mortgage loans.See “—Violations of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” below. · The following Risk Factors are added to the Prospectus Supplement: Violations of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans There has been a continued focus by state and federal banking regulatory agencies, state attorneys general offices, the Federal Trade Commission, the U.S. Department of Justice, the U.S.
